United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3876
                                    ___________

Juanita Carter,                       *
                                      *
                  Petitioner,         *
                                      * Appeal from the United States
    v.                                * Tax Court.
                                      *
Commissioner of Internal Revenue,     *      [UNPUBLISHED]
                                      *
                  Respondent.         *
                                 ___________

                            Submitted: June 4, 1999
                                Filed: June 10, 1999
                                   ___________

Before HANSEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Juanita Carter appeals from an adverse decision of the United States Tax Court
holding Carter was not entitled to a casualty loss deduction for 1989. Having carefully
reviewed the record and the parties' submissions, we affirm for the reasons stated by
the tax court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.